Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 1/18/22.  In the reply, the applicant elected Group I, claims 1-9 without traverse.  Claims 1-20 are pending with claims 10-20 being withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/20; 1/14/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devgon et al. (US 2017/0216564) (“Devgon”).
Devgon discloses (Figs. 1, 2): A catheter delivery device 100, comprising: a housing 110, comprising a housing distal end 112, a housing proximal end 111, and a housing lumen 113 extending through the housing distal end and the housing proximal end, wherein the housing distal end is configured to couple to a catheter assembly 105 [0044,0047], wherein the housing proximal end is configured to couple to a fluid delivery device [0050 (secondary catheter…and connections thereto)]; and a secondary catheter (catheter 160), comprising a secondary catheter distal end 162, a secondary catheter proximal end 161, and a secondary catheter lumen 163 extending through the secondary catheter distal end and the secondary catheter proximal end, wherein the secondary catheter is disposed within the housing, wherein the secondary catheter is configured to move distally to an advanced position in response to a fluid pressure provided by the fluid delivery device, [0056] wherein the secondary catheter distal end is disposed distal to the housing distal end when the secondary catheter is in the advanced position (Fig. 2).
Claim 4: the housing comprises an extension tube (length of 110 from 111 to 112).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon.
Devgon discloses connectors at both the proximal and distal ends of the housing but does not directly disclose 
Claim 2: the housing distal end comprises a male luer adapter. [0047]
Claim 3: the housing proximal end comprises a female luer adapter. [0050]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used these luer adapters as a matter of obvious design choice from the teaching of couplings and the like from [0047 and 0050].
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon in view of Reavill (US 2008/0183141).

Claim 7: (functional) this contact of the expanded portion with a portion of the lumen within Reavill forms a seal between the expanded portion and the portion of the lumen [0016].
Claim 8: the outer surface of the expanded portion comprises a first plurality of grooves or the portion of the lumen comprises a second plurality of grooves, either set of grooves configured to allow fluid to flow from the housing proximal end through the housing distal end. See Reavill [0016, last sentence]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon in view of Devgon et al. (US 2018/0028800) (“Devgon ‘800”).
Devgon teaches the invention as substantially claimed (see above).  However, Devgon does not directly disclose the housing being transparent and wherein an outer surface of the secondary catheter or an outer surface of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783